DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/10/2022 has been entered. Claims 1-29 are pending in this application.  Claims 13-29 are withdrawn. Claims 1-12 are currently under examination.   

Priority
This application is a 371 of PCT/US2019/014330 filed on 01/18/2019, which claims benefit of US Provisional Application No. 62/619,274 filed on 01/19/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/619,274, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2 and 3 disclosed “polyamines” and/or “spermidine, spermine, diethylenetriarnine, triethylenetetramine, tetraethylenepentamine, pentaethylenehexamine, tris(2-aminoethyl)amine”, which are not disclosed in the prior-filed Application No. 62/619,274. Thus, the priority date of claims 2 and 3 is 01/18/2019.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-12) and species (A. cationic group: dimethylamine; B. porous material: fiberglass paper) in the reply filed on 05/10/2022 is acknowledged.  Claims 13-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022. Thus, claims 1-12 are currently under examination.

Information Disclosure Statement
Five information disclosure statements (IDS) filed on 08/12/2020, 02/26/2021, 08/12/2021, 11/25/2021, and 04/03/2022 have been considered.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities: In claim 3, delete the redundant recitations “trimethylamine,” (line 2) and “spermidine, spermine,” (line 4), which have been recited in preceding clause; and change the incorrect recitation “dioctylamine and dodecylamine” (line 3) to “dioctylamine, dodecylamine”. In claim 11, change the incorrect recitation “of target nucleic acids purified using said” (line 1) to “of purified target nucleic acids in said”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation “the group consisting of aliphatic amines, aromatic amines, polyamines and combinations thereof” (lines 1 to 2). Since the “aliphatic amines”, “aromatic amines”, and “polyamines” are not specifically defined in the specification, they overlap in scope, for example, diethylenetriamine is encompassed by both “aliphatic amines” and “aromatic amines”. The recitation “combinations thereof” would duplicate diethylenetriamine in the same system, and thus is confusing. Applicant is advised to insert the phrase “of distinct cationic groups” immediately before the recitation “thereof” (line 2). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei et al. (US 2015/0253320, published on September 10, 2015, hereinafter referred to as Kamei ‘320, also listed in IDS filed on 08/12/2020).
With regard to structural limitations “a solid-liquid phase system comprising a porous material and an aqueous two-phase system (ATPS), wherein the porous material (or paper, polymer, or cotton-based paper, for example, nitrocellulose) comprises a surface and a plurality of pores, said surface and said pores comprising a plurality of cationic groups, and wherein the aqueous two-phase system comprises a first phase and a second phase” (claims 1, 4, and 5), and “the first phase and the second phase is independently selected from the group consisting of a polymer solution, a salt solution, a non-polar solution, a micellar solution and a polyelectrolyte solution (or the volume of the first phase and the volume of the second phase are in a ratio of 1: 1 to 1: 1000)” (claims 7 and 8): 
Kamei ‘320 disclosed aqueous two-phase system (ATPS) that can phase separate as the solution flows through paper, which is termed "concentrate-as-it-flows". Experimental data using different ATPSs, such as polymer-salt ATPS and micellar ATPS, demonstrated that when applying a homogeneous ATPS solution to certain paper materials, phase separation and analyte concentration will occur as the solution flows. This phenomenon is preserved even when making an ATPS that had varying volume ratios, e.g., volume of the top phase divided by that of the bottom phase (see, e.g., FIG. 12). 
    PNG
    media_image1.png
    248
    1039
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    291
    655
    media_image2.png
    Greyscale
. In some embodiments, the paper comprises a material selected from cellulose, fiberglass, nitrocellulose, polyvinylidine fluoride, charge modified nylon, or polyether sulfone. In some embodiments, the 'concentrate-as-it-flows' device comprises a PEG-salt ATPS or a micellar ATPS. In some embodiments, the lateral flow assay (LFA) of the 'concentrate-as-it-flows' device comprises fiberglass paper. In some embodiments, the LFA of the 'concentrate-as-it-flows' device comprises nitrocellulose paper (page 82/121, [0151, 0152, and 0154]; page 12/121, Fig. 12A, B, and C). In one embodiment, the method involves concentrating the target analyte in the LFA. In certain embodiments, the target analyte comprises a biological molecule, selected from the group consisting of a nucleic acid, a protein. In some embodiments, the minimum amount of target analyte in the sample is about 0.01 ng/ml. In some embodiments, the device further comprises a collector configured to be placed in contact with the ATPS. In some embodiments, the collector comprises a pore to maximize the surface area and the width of the pore is about 1 μm, about 5 μm, about 10 μm, or about 100 μm(page 71/121, [0017], page 78/121, [0125]; page 81/121, [0148]). 
Thus, these teachings of Kamei ‘320 anticipate Applicant’s claims 1 and 4-12 because the nitrocellulose (=
    PNG
    media_image3.png
    580
    1017
    media_image3.png
    Greyscale
) carries cationic group. The LFA device of Kamei ‘320 meets all structural limitation of claimed system and would carry the same properties, including “for purification of nucleic acids from a nucleic acid-containing material (or purified target nucleic acids is 10 to 1000 folds higher than the concentration of the target nucleic acids in the nucleic acid-containing material)”, “an average pore size in the range of 0.1 to 100 μm”, “the nucleic acids to be purified have a size of about 20 to 1000 base pairs (or are present in the nucleic acid-containing material at a concentration of 1 pg/mL or higher)”, and “can purify target nucleic acids within 10 seconds to 5 minutes”, required by claims 1, 6, and 9-12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 2015/0253320, published on September 10, 2015, hereinafter referred to as Kamei ‘320, also listed in IDS filed on 08/12/2020) in view of Van Alstine et al. (US 2007/0161000, July 12, 2007, hereinafter referred to as Van Alstine ‘000). Claims 1 and 4-12 are rejected here because they have been rejected by the primary reference under 102 above.
Kamei ‘320 disclosed aqueous two-phase system (ATPS) that can phase separate as the solution flows through paper, which is termed "concentrate-as-it-flows". Experimental data using different ATPSs, such as polymer-salt ATPS and micellar ATPS, demonstrated that when applying a homogeneous ATPS solution to certain paper materials, phase separation and analyte concentration will occur as the solution flows. This phenomenon is preserved even when making an ATPS that had varying volume ratios, e.g., volume of the top phase divided by that of the bottom phase (see, e.g., FIG. 12). 
    PNG
    media_image1.png
    248
    1039
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    291
    655
    media_image2.png
    Greyscale
. In some embodiments, the paper comprises a material selected from cellulose, fiberglass, nitrocellulose, polyvinylidine fluoride, charge modified nylon, or polyether sulfone. In some embodiments, the 'concentrate-as-it-flows' device comprises a PEG-salt ATPS or a micellar ATPS. In some embodiments, the lateral flow assay (LFA) of the 'concentrate-as-it-flows' device comprises fiberglass paper. In some embodiments, the LFA of the 'concentrate-as-it-flows' device comprises nitrocellulose paper (page 82/121, [0151, 0152, and 0154]; page 12/121, Fig. 12A, B, and C). In one embodiment, the method involves concentrating the target analyte in the LFA. In certain embodiments, the target analyte comprises a biological molecule, selected from the group consisting of a nucleic acid, a protein. In some embodiments, the minimum amount of target analyte in the sample is about 0.01 ng/ml. In some embodiments, the device further comprises a collector configured to be placed in contact with the ATPS. In some embodiments, the collector comprises a pore to maximize the surface area and the width of the pore is about 1 μm, about 5 μm, about 10 μm, or about 100 μm(page 71/121, [0017], page 78/121, [0125]; page 81/121, [0148]).
Kamei ‘320 did not explicitly disclose the structural limitations “the plurality of cationic groups is aliphatic amines (or dimethylamine, elected) on the surface of the porous material (or fiberglass paper, elected)”, required by claims 2, 3, and 5.
Van Alstine ‘000 disclosed a method comprising the steps of providing a separation matrix comprised of one or more porous carriers, which carrier(s) present anion exchange groups on external surfaces as well as pore surfaces; and contacting said matrix with the liquid to provide plasmid adsorption limited to the ligands present on the external surfaces of the separation matrix. Examples of anion exchange groups suitable for separation matrix are mono-, di- and trialkylamines, such as trimethylamine, dimethylamine, diethylamine, and tert-butylamine. In an alternative embodiment, the carrier is a cross-linked carbohydrate material, such as agarose, agar, cellulose, dextran, chitosan, konjac, carrageenan, gellan, and alginate. In one embodiment, the matrix is porous crosslinked agarose (pages 10/14 to 11/14, [0047-0049, 0064, and 0068]). With regard to the primary purification step, methods such as two-phase systems, e.g. using polyethylene glycol (PEG) and a salt; temperature-induced phase separation using a thermoseparating polymer that separates into two phases at a certain temperature are commonly used (page 7/14, [0007]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic surface of fiberglass paper as taught by Kamei ‘320 with an anion-exchange alkylamine group, such as dimethylamine in view of Van Alstine ‘000 to improve nucleic acid affinity. One would have been motivated to do so because (a) Kamei ‘320 teaches that the lateral flow assay (LFA) of the 'concentrate-as-it-flows' device comprises fiberglass paper. In some embodiment, the paper comprises a material selected from cellulose. A method involves concentrating the target analyte, selected from a nucleic acid, and (b) Van Alstine ‘000 teaches that a separation matrix is comprised of one or more porous carriers, presenting anion exchange groups on external surfaces as well as pore surfaces for nucleic acid adsorption. Examples of anion exchange groups suitable for separation matrix are trimethylamine, dimethylamine, diethylamine, and tert-butylamine. In an alternative embodiment, the carrier is a cross-linked carbohydrate material, such as agarose, agar, cellulose, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic surface of fiberglass paper as taught by Kamei ‘320 with an anion-exchange alkylamine group, such as dimethylamine in view of Van Alstine ‘000 to improve nucleic acid affinity, one would achieve Applicant’s claims 1-12. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9-11 of copending Application No. 16/608,842 (Chiu et al., the claim set of 05/15/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘842 claims “A device for isolating or concentrating one or more target analytes, the device comprising: i) a porous material; ii) components capable of forming a first phase solution and a second phase solution of an aqueous two-phase system (ATPS); and iii) one or more phase separation behavior modifying agents… wherein one or more of said components and said phase separation behavior modifying agents are embedded in said porous material… wherein the separation behavior of the two phase solutions is altered by said phase separation behavior modifying agents, and said target analytes are isolated or concentrated on said porous material” (claim 1), “wherein said one or more phase separation behavior modifying agents are selected from the group consisting of… b) compounds carrying one or more amine functional groups; c) compounds carrying both hydrophilic and hydrophobic groups; d) chaotropic agents; and e) kosmo tropic agents” (claim 7), “wherein said compounds carrying one or more amine functional groups are selected from the group consisting of amines, polyamines, amine salts and poly amine salts” (claim 9), “wherein said compounds carrying both hydrophilic and hydrophobic groups are selected from the group consisting of lipids, surfactants, nucleic acids, hormones, proteins, and amino acids” (claim 10), and “wherein said one or more phase separation behavior modifying agents are selected to… d) increase or decrease the volume ratio between the first phase solution and the second phase solution” (claim 11), reading on claims 1, 2, and 8 of this Application. Appl. ‘842 also disclosed “Various ATPS systems can be used in the present invention, including but are not limited to polymer-polymer (e.g. PEG-PVP), polymer-salt (e.g. PEG-salt), and micellar” and “Suitable porous materials for this invention include but are not limited to hydrogel, fiberglass paper, cotton-based paper, other types of paper, polymer foams, cellulose foams, other types of foams, rayon fabric, cotton fabric, other types of fabric, wood, stones” (page 11/39, lines 30 to 31; page 12/39, lines 2-4), providing specific instruction to arrive claims 4, 5, and 7 of this Application.
Thus, claims 1, 2, and 4-12 of this Application encompass or overlap with claims 1, 7, and 9-11 of Appl. ‘842. The device of Appl. ‘842 meets all structural limitation of claimed system and would carry the same properties, including “for purification of nucleic acids from a nucleic acid-containing material (or purified target nucleic acids is 10 to 1000 folds higher than the concentration of the target nucleic acids in the nucleic acid-containing material)”, “an average pore size in the range of 0.1 to 100 μm”, “the nucleic acids to be purified have a size of about 20 to 1000 base pairs (or are present in the nucleic acid-containing material at a concentration of 1 pg/mL or higher)”, and “can purify target nucleic acids within 10 seconds to 5 minutes”, required by claims 1, 6, and 9-12. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623